J-S41016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.J.D.H.,           :   IN THE SUPERIOR COURT OF
 J.D.H., T.M.H., K.F.L.H., AND K.J.H.,   :        PENNSYLVANIA
 MINOR CHILDREN                          :
                                         :
                                         :
 APPEAL OF: L.D.H., MOTHER               :
                                         :
                                         :
                                         :   No. 701 EDA 2018

              Appeal from the Order Dated February 5, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000934-2017,
           CP-51-AP-0000935-2017, CP-51-AP-0000936-2017,
           CP-51-AP-0000937-2017, CP-51-AP-0000938-2017,
                       FID No. 51-FN-387238-2009


BEFORE:    GANTMAN, P.J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                        FILED OCTOBER 11, 2018


     L.D.H. (“Mother”) appeals from the decrees dated and entered on

February 5, 2018, granting the petitions filed by the Philadelphia Department

of Human Services (“DHS” or the “Agency”) seeking to terminate involuntarily

her parental rights to her minor children, L.J.D.H. (born in April of 2009);

J.D.H. (born in October of 2007); T.M.H. (born in August of 2005); K.F.L.H.

(born in July of 2001); and K.J.H. (born in April of 1999) (collectively, the




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S41016-18


“Children”), with their putative father, W.H. (“Father”), pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1,2 We affirm.

       In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court aptly set

forth the factual background and procedural history of this appeal, as follows:

             DHS first became aware of this family when it received a
       General Protective Services report alleging that the Children were
       truant from school. (N.T. 2/5/18 at 6). At an adjudicatory hearing
       held on April 26, 2016, this [c]ourt adjudicated the Children
       dependent pursuant to the Juvenile Act[, 42 Pa.C.S.A. § 6302(1)
____________________________________________


1   The trial court entered separate decrees on February 5, 2018, that
involuntarily terminated the parental rights of Mother, Father and any
unknown, putative father to the Children. See Opinion, N.T., 4/3/18, at 1,
n.1. We issued a Rule to Show Cause order to ascertain why counsel for
Mother filed a single notice of appeal from five separate decrees terminating
Mother’s parental rights to her five children. In his response dated March 27,
2018, counsel explained that the error occurred through oversight. Our
Supreme Court recently suggested that separate notices of appeal must be
filed where appeals have been taken from more than one trial court docket.
See Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). In Walker, the
Supreme Court held that “Rule 341(a) will, in accordance with its Official Note,
require that when a single order resolves issues arising on more than one
lower court docket, separate notices of appeal must be filed. The failure to do
so will result in quashal of the appeal.” Id. at 977. Language in Walker
indicates, however, that the holding will apply prospectively from the date of
the decision, June 1, 2018. In view of this, we elect to forgo quashal but
caution counsel to proceed with greater care in future cases.

2 Father is not a party to this appeal nor is any unknown father a party, nor
has Father or any unknown putative father filed his own appeal. To the extent
that the trial court changed the permanency goal for the Children to adoption
in these decrees, Mother has waived any challenge to the goal change by her
failure to raise the issue in her concise statement of errors complained of on
appeal as well as the statement of questions involved section of her brief. See
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (holding that an appellant waives issues that are not raised
in both his concise statement of errors complained of on appeal and the
statement of questions involved in her brief on appeal).


                                           -2-
J-S41016-18


       and (5),] and allowed the Children to remain in Mother’s home.
       (Trial Ct. Order 4/26/16 at 1). On April 28, 2016, DHS removed
       the Children from Mother’s home pursuant to an Order of
       Protective Custody after it received another report alleging
       inappropriate medical care, truancy and unsuitable housing. (N.T.
       2/5/18 at 7). A shelter care hearing was held for the Children on
       April 28, 2016, at which time [the] [c]ourt granted full legal
       custody of the Children to DHS and placed the Children with their
       Paternal Grandmother, L.B. (Trial Ct. Order 4/28/16 at 1).
       Mother was granted liberal supervised visits with the Children at
       the agency. (Id.).

Trial Court Opinion, 4/3/18, at 2.

       On September 21, 2017, the Agency filed petitions seeking involuntary

termination of Mother’s and Father’s parental rights and a change in the

Children’s permanency goal to adoption pursuant to the Juvenile Act, 42

Pa.C.S. § 6351.        On February 5, 2018, the trial court commenced an

evidentiary hearing on the petitions. Mother was not present, and her counsel,

Attorney Daniel Kurland, who appeared on her behalf, did not present any

evidence. Father and his counsel, Attorney Lisa Visco, were present. The

Children were represented by Attorney Meredith Rogers, as their child

advocate (legal counsel), and their former child advocate, Attorney Jay

Stillman, as their GAL. N.T., 2/5/18, at 6.3 The Agency, through its counsel,

____________________________________________


3 In In re Adoption of L.B.M., ___ Pa. ___, 161 A.3d 172 (2017) (plurality)
our Supreme Court held that 23 Pa.C.S. § 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome. The L.B.M. Court did not
overrule this Court’s holding in In re K.M., 53 A.3d 781 (Pa. Super. 2012),
that a guardian ad litem (“GAL”) who is an attorney may act as legal counsel



                                           -3-
J-S41016-18


Attorney Rachel Hantgan, presented the testimony of Sheronda Ball, a

caseworker with the Community Umbrella Agency (“CUA”) and Turning Points

for Children, and Joe Sargent, the CUA case manager.           Id. at 6.   Father

presented the testimony of his mother, L.B. (“Paternal Grandmother”), who

was the Children’s caregiver since April of 2016. Id. at 38.

       In its Rule 1925(a) opinion, the trial court made findings of fact with

regard to the testimony, as follows:

             Sheronda Ball[ ] testified that the Children had been in
       foster placement for approximately twenty-two months. (N.T.
       2/5/18 at 20). Ms. Ball testified that Mother’s single case plan
       objectives were as follows: 1) attend the Children’s medical
       appointments and school meetings with the kinship parent; 2)
       complete parenting classes at the Achieving Reunification Center
       (“ARC”); 3) seek mental health parenting classes at . . . [ARC];
       3) seek mental health treatment and register for Intellectual
       Disability Services [(“IDS”)]; and 4) secure stable housing. (Id.
       at 8). In regards to Mother’s compliance with her objectives, Ms.
       Ball testified that Mother was noncompliant.         (Id. at 15).
____________________________________________


pursuant to section 2313(a) as long as the dual roles do not create a conflict
between the child’s legal and best interests. In In re T.S., 2018 Pa. LEXIS
4374 (filed August 22, 2018), ___ Pa. ___ ,___ A.3d ____ (2018), the
Supreme Court held that the trial court did not err in allowing the children’s
GAL to act as their sole representative during the termination proceeding
because, at two and three years old, they were incapable of expressing their
preferred outcome. The Court explained, “if the preferred outcome of the
child is incapable of ascertainment because the child is very young and pre-
verbal, there can be no conflict between the child’s legal interests and his or
her best interests; as such, the mandate of Section 2313(a) of the Adoption
Act that counsel be appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a),
is satisfied where the court has appointed an attorney-[GAL] who represents
the child’s best interests during such proceedings.” Id. at ___, 2018 Pa.
LEXIS 4374 at *27-28. Here, both legal counsel and a GAL were appointed to
represent the Children, and the trial court acknowledged that the Children’s
express preferred outcome was adoption by their paternal grandmother. N.T.,
2/5/17, at 60.

                                           -4-
J-S41016-18


     Specifically, Mother does not engage in the Children’s medical
     treatment. (Id. at 8-9). Ms. Ball testified that K.F.L.H. has a
     brain tumor and is being closely monitored by medical
     professionals. (Id. at 21). K.F.L.H. also has medical issues with
     her liver and cholesterol. (Id.). Ms. Ball indicated that it would be
     important for Mother and Father to attend K.F.L.H.’s medical
     appointments in order to understand the type of care that K.F.L.H.
     needs; however, neither parent consistently attends K.F.L.H.’s
     medical appointment. (Id. at 22). T.H. was diagnosed with
     autism and a speech impediment and receives services from Child
     Guidance.FN1 (Id. at 23). Parents have not participated in T.H.’s
     services nor have they attended his medical appointments. (Id.).

           With respect to parenting classes, Mother completed a
     parenting class at the ARC. (Id. at 9). Mother was also referred
     to family school in order to receive additional parenting skills but
     was prematurely discharged as a result of non-compliance and
     inconsistent attendance. (Id.). Mother also had a mental health
     evaluation at Behavioral Health Services, which recommended
     that she participate in individual therapy. (Id. at 9-10). Mother
     has never successfully completed a mental health program and
     did not engage in therapy. (Id. at 10). Mother also failed to
     register for Intellectual Disability Services. (Id. at 13)[.]

           In regards to Mother’s housing, CUA determined that
     Mother’s home was unsuitable for the Children when they visited
     in May 2017. (Id. at 10-11). CUA offered to assist the parents
     with housing repairs, but were unable to assist the family because
     Mother would not allow them back into the home. (Id. at 31).
     Father would set up appointments with CUA to visit the home, but
     would not allow CUA entry into the home when they arrived.
     (Id.). Ms. Ball stopped trying to access the home in November
     2017 because Mother and Father were uncooperative. (Id. at 12).
     Mother denied that her home needed repairs. (Id. at 30). Mother
     also falsely reported that she moved to another location. (Id. at
     12). Ms. Ball testified that Mother’s single case plan objectives
     have been consistent throughout the life of this case and that she
     discussed the objectives with Mother. (Id. at 19; 29). Mother
     indicated that she did not need any of the services recommended
     by CUA. (Id. at 30).

           Ms. Ball testified that it would be in the Children’s best
     interest to terminate Mother’s parental rights as Mother has never
     demonstrated a willingness to cooperate with CUA. (Id. at

                                     -5-
J-S41016-18


      19-25). Ms. Ball also indicated that Mother could not keep the
      Children safe. (Id.). Ms. Ball testified that it would be in the
      Children’s best interest to be adopted as they are thriving in their
      pre-adoptive home, have expressed their desires to be adopted
      and have never expressed an interest in visiting their parents.
      (Id. at 20; 33-34). The CUA case manager, Joe Sargeent, also
      testified that the Children are safe in Paternal Grandmother’s
      home and have all indicated that they want to be adopted. (Id.
      at 36).

             Paternal Grandmother also testified at the TPR hearing.
      Paternal Grandmother indicated that she notifies the parents of
      the Children’s medical appointments and that Mother never
      attends any appointments. (Id. at 39). Paternal Grandmother
      also indicated that Mother never visits the Children. (Id. at
      40-41). Paternal Grandmother stated that the Children are doing
      well and do not express an interest in seeing their parents. (Id.
      at 41). Paternal Grandmother wishes to adopt all five children.
      (Id.).
      ___________________________________________________

      FN1 Child Guidance is a resource center that provides
      community-based therapeutic, supportive and preventative
      behavioral healthcare services for children and families with
      mental health needs and developmental disabilities.

Trial Court Opinion, 4/3/18, at 2-4 (footnote in original).

      On February 5, 2018, the trial court entered the decrees granting the

petitions to terminate involuntarily Mother’s parental rights to the Children,

pursuant to the Adoption Act, 23 Pa.C.S. § 2511. On March 5, 2018, Mother

timely filed notices of appeal, along with concise statements of errors

complained of on appeal.

      On appeal, Mother raises the following issues with regard to the

termination petitions:

      1. Whether the trial court committed reversible error when it
      involuntarily terminated Mother’s parental rights where such

                                     -6-
J-S41016-18


      determination was not supported by clear and convincing evidence
      under the [A]doption [A]ct, 23 [Pa.]C.S.A. § 2511(a)(1), (2), (5),
      (8) and (b)[?]

      2. Whether the trial court committed reversible error when it
      involuntarily terminated Mother’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotional needs of the
      child as required by the [A]doption [A]ct, 23 [Pa.]C.S.A.
      § 2511(b)[?]

      3. Whether the trial court erred because the evidence was
      overwhelming and undisputed that Mother demonstrated a
      genuine interest and sincere, persistent, and unrelenting effort to
      maintain a parent-child relationship with her children[?]

Mother’s Brief at 8.

      With regard to section 2511(a)(1), Mother argues that the trial court

erred when it ruled that she had, for a period of at least six months, evidenced

a settled purpose of relinquishing her parental rights to the Children or had

failed to perform her parental rights. Mother asserts that the evidence at trial

clearly demonstrated that she had taken substantial and meaningful steps

towards exercising her parental duties and being a mother to her children.

Mother states that she attended a permanency review hearing on May 30,

2016, and that the testimony reflected that she was moderately compliant

with her SCP goals, as she had completed anger management, healthy

relationship, and parenting services through ARC. See Mother’s Brief at 15.

      With regard to section 2511(a)(2), Mother contends that the trial court

erred when it ruled that her repeated and continued incapacity, abuse, neglect

or refusal has caused the children to be without essential parental care, control


                                      -7-
J-S41016-18


or subsistence necessary for their physical or mental wellbeing, and the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by her. Mother asserts that the evidence presented at

trial showed that she attempted to complete her FSP goals as she understood

them.     Mother alleges that she never fully understood her objectives and,

therefore, could not complete them.           Mother’s Brief at 16 (citing N.T.,

2/5/2018, p. 30 at 1-14). Mother states,

               Specifically, notwithstanding the fact that Mother refused
        IDD [Intellectual and Developmental Disabilities] services, it is not
        clear that she understood what IDD services truly were. Ms. Ball
        simply stated that Mother did not wish to see another therapist.
        If Mother had fully understood that her intellectual disabilities
        warranted additional support in her attempts to reunify with her
        children perhaps she would have accepted said services. (N.T.[,]
        2/5/2018, p. 30 at 1-14).

Mother’s Brief at 16.

        Finally, Mother contends that the trial court erred when it ruled that the

requirements of section 2511(b) were satisfied.          Mother argues that the

testimony presented at the hearing suggested that, had she fully understood

her objectives, then she would have been inclined to complete them, and,

once completed, it would have been in the best interests of the children to not

terminate Mother’s parental rights.       Mother asserts that evidence of her

disabilities and her failure to understand her FSP objectives/goals provides

clear and convincing evidence that the trial court improperly terminated her

parental rights to the Children. Id.




                                        -8-
J-S41016-18


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to accept
     the findings of fact and credibility determinations of the trial court
     if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
     appellate courts review to determine if the trial court made an
     error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
     284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
     been often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
     (Pa. 2003). Instead, a decision may be reversed for an abuse of
     discretion     only     upon       demonstration      of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion. In re Adoption of Atencio, [539
     Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-326, 47 A.3d 817, 826-827 (Pa.

2012).


                                     -9-
J-S41016-18


      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).              We will

consider section 2511(a)(1) and (2) together, as did the trial court. Section

2511 provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

          (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or
          failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.


                                      - 10 -
J-S41016-18


                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows.

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 550 Pa. 595, 602, 708 A.2d 88, 92 (Pa.

1988).

      Further, this Court has stated:

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).




                                     - 11 -
J-S41016-18


      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

            This Court has addressed            incapacity     sufficient   for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., [511 Pa. 599, 605,] 515 A.2d 883, 891
      (Pa. 1986) (quoting In re: William L., [477 Pa. 322, 345,] 383
      A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 616 Pa. at 326-327, 47 A.3d 827.

      This     Court    has     long     recognized     that      a     parent    is

“required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities.” In re A.L.D. 797 A.2d 326, 340 (Pa. Super.

2002) (citation omitted). “[A] parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. (citation omitted).




                                       - 12 -
J-S41016-18


      Regarding the termination of Mother’s parental rights to the Children,

the trial court stated as follows:

      Under these specific facts and circumstances, [the c]ourt found
      clear and convincing evidence that Mother demonstrated a settled
      purpose of relinquishing parental claim to the Children and failed
      to perform any parental duties for at least six months preceding
      the filing of the termination petitions on September 21, 2017. The
      Children were removed from Mother’s home approximately
      seventeen months prior to the filing of the petitions, and Mother’s
      refusal to parent since that time was demonstrated by her failure
      to actively participate in the Children’s lives. According to the
      testimony of the CUA social worker, many of the Children have
      serious medical issues; however, Mother has never attended the
      Children’s medical appointments. (Id. at 21-23). Paternal
      Grandmother also testified that Mother does not visit the Children
      or attend their medical appointments. (Id. at 39). Mother’s
      refusal to participate in the Children’s lives demonstrates her
      desire to relinquish parental claim to the Children. Furthermore,
      based on the allegations of medical neglect and inadequate
      housing, Mother was referred to family school for parenting
      classes; however, Mother never completed family school. (Id. at
      9). These minimal objectives would have demonstrated Mother’s
      interest in caring for her children; however, Mother made little
      efforts to fulfill these objectives. Additionally, Mother offered no
      evidence that she made even the slightest efforts to re-establish
      ties with her children during the six-month period prior to the filing
      of the termination petitions.        Accordingly, this Court found
      termination of Mother's parental rights warranted pursuant to
      2511(a)(1).

                                      ***

             In In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.
      Super. 2003), Westmoreland County Children’s Bureau took
      custody of the child, citing the mother’s inability to care for her
      child due to the mother’s mental handicap. Id. at 1268. Following
      adjudication of the child, the mother was ordered to apply for
      welfare programs, obtain housing, and receive counseling in order
      to promote her independence and parenting skills. Id. at 1269.
      It was reported that the mother did not attempt to obtain welfare
      or housing and refused counseling. Id. As a result, the trial court
      terminated the mother’s parental rights approximately two years

                                     - 13 -
J-S41016-18


      after the child was removed from the home. Id. at 1270. The
      Superior Court found that the mother’s inability to develop
      parenting skills, along with her refusal to fulfill her objectives,
      would leave the child without proper parental care; thus,
      termination of the mother’s parental rights was warranted under
      Section 2511(a)(2). Id. at 1273.

            Applying M.E.P. and the elements set forth under
      2511(a)(2) to the instant case, it is clear that DHS met [its]
      burden of demonstrating that termination was proper.            The
      evidence established that “incapacity” and “refusal” under
      2511(a)(2) existed given that Mother failed to demonstrate a
      concrete desire or ability to remedy the problems that led to the
      Children’s placement. The CUA worker credibly testified that
      Mother refused the services offered to her, including mental health
      treatment, assistance with home repairs and family school. (N.T.
      2/5/18 at 9-10; 31-32).           Mother’s BHS evaluation also
      recommended individual therapy for Mother to address her
      dependency issues and coping skills. (Id. at 9-10). The record
      shows that Mother [declined] therapeutic services. (Id. at 30).
      Without therapy, Mother would be unable to learn the coping skills
      required to successfully parent the Children. Moreover, the
      evidence established that “neglect” existed given that Mother did
      not visit the Children or participate in their medical treatment.
      (Id. at 21-23; 39). Considering that medical neglect was one of
      the reasons DHS became involved with this family, the CUA social
      worker believed it imperative that Mother engage in the Children’s
      medical treatment. (Id. at 22). Mother’s refusal to do so
      evidences her lack of interest in being reunified with the Children.
      [The c]ourt found that Mother’s failure to comply with her
      objectives throughout the life of this case has left the Children
      without essential parental care, and the cause of such neglect,
      refusal and continued incapacity will not be remedied by Mother.
      Based on the foregoing, [The c]ourt found that competent
      evidence existed to justify the termination of Mother’s parental
      rights pursuant to Section 2511(a)(2).

Trial Court Opinion, 4/3/18, at 6-9.

      After a careful review of the record, this Court finds that the trial court’s

conclusion that there is sufficient evidence to warrant the termination of

Mother’s parental rights under section 2511(a)(1) and (2) is supported by

                                       - 14 -
J-S41016-18


competent, clear and convincing evidence in the record. In re Adoption of

S.P., 616 Pa. at 325-326, 47 A.3d at 826-827. To the extent that Mother

suggests that she might have participated in services had she understood the

services available to her, rather than refused them, the trial court found that

Ms. Ball credibly testified that she had explained these services to Mother, and

Mother stated that she did not need to go to another counselor, and refused

the services.   N.T., 2/5/18, at 30.    See Trial Court Opinion, 4/3/18, at 9.

Thus, we find Mother’s argument that the trial court erred in terminating her

parental rights because she demonstrated a genuine interest and sincere,

persistent, and unrelenting effort to maintain a parent-child relationship with

her children lacks merit.

      If we find sufficient evidence to satisfy section 2511(a), we proceed to

review whether there was sufficient evidence to support the termination of

Mother’s parental rights under section 2511(b).      See In re Adoption of

C.L.G., 956 A.2d 999, 1008-1009 (Pa. Super. 2008) (en banc). This Court

has stated that the focus in terminating parental rights under section 2511(a)

is on the parent, but it is on the child pursuant to section 2511(b). Id. In

reviewing the evidence in support of termination under section 2511(b), our

Supreme Court stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In

                                       - 15 -
J-S41016-18


        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
        Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:
              [C]oncluding a child has a beneficial bond with a parent
        simply because the child harbors affection for the parent is not
        only dangerous, it is logically unsound. If a child’s feelings were
        the dispositive factor in the bonding analysis, the analysis would
        be reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.

                                      - 16 -
J-S41016-18



In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      In its Rule 1925(a) opinion, the trial court stated the following with

regard to section 2511(b):

            In the instant matter, [the c]ourt determined that the
      Children will not suffer irreparable emotional harm if Mother’s
      parental rights are terminated. There was compelling testimony
      that the Children are not bonded with Mother. (See N.T. 2/5/18
      at 39-41). The CUA social workers and Paternal Grandmother
      each testified that the Children do not request to see Mother. (Id.
      at 33-34; 36; 41). Paternal Grandmother also indicated that
      Mother does not regularly visit the Children. (Id. at 41). Mother
      failed to offer any evidence establishing the existence of a parent-
      child bond. The testimony demonstrated that the Children’s
      primary bond is with the Paternal Grandmother. Furthermore,
      [the c]ourt found Mother’s sporadic visits with the Children
      insufficient to foster a meaningful and healthy parental
      connection.      [The c]ourt believes that [it is] no closer to
      reunification now than [ ] when this case first came in in April
      2016.

           Additionally, in determining that termination would best
      serve the needs and welfare of the Children, [the c]ourt

                                      - 17 -
J-S41016-18


      considered that the Children have not expressed an interest in
      seeing their parents and want to be adopted. (Id. at 33-34). For
      the foregoing reasons, [the c]ourt properly granted DHS’s petition
      to involuntarily terminate Mother’s parental rights pursuant to
      Section 2511(b).

Trial Court Opinion, 4/3/18, at 11-13.

      After a careful review of the record, this Court finds that the trial court’s

conclusion that there is sufficient evidence to warrant the termination of

Mother’s parental rights under section 2511(b) is supported by competent,

clear and convincing evidence in the record. In re Adoption of S.P., 616 Pa.

at 325-326, 47 A.3d at 826-827. The trial court appropriately considered the

needs of the Children and any affection the young children might feel for

Mother. In re T.S.M., 620 Pa. at 628-629, 71 A.3d at 267; In re K.Z.S., 946

A.2d at 763.   Although Mother believes that she still has a bond with the

Children and has had a bond with them since their birth, (see Mother’s Brief

at 19), this Court has held that a parent’s love of his child, alone, does not

preclude a termination. See In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007)

(stating that a parent’s own feelings of love and affection for a child, alone,

will not preclude termination of parental rights). It is well-settled that “we

will not toll the well-being and permanency of [a child] indefinitely.” In re

Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726,

732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)). Thus, we find no abuse of discretion in the


                                      - 18 -
J-S41016-18


trial court’s termination of Mother’s parental rights to the Children pursuant

to section 2511(a)(1), (2), and (b). Accordingly, we affirm the decrees of the

trial court.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/18




                                    - 19 -